
	
		I
		112th CONGRESS
		1st Session
		H. R. 2373
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a regulatory system and research program for
		  sustainable offshore aquaculture in the United States exclusive economic zone,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Sustainable Offshore Aquaculture Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. NOAA Office; Advisory Board.
					Sec. 4. Regional programmatic environmental impact
				statements.
					Sec. 5. Offshore aquaculture permitting.
					Sec. 6. Fees.
					Sec. 7. Sustainable offshore aquaculture research
				program.
					Sec. 8. Compatibility with other uses; State input.
					Sec. 9. Relationship to other laws.
					Sec. 10. Unlawful activities.
					Sec. 11. Enforcement.
					Sec. 12. Natural resources damages assessment and
				liability.
					Sec. 13. Encouraging worldwide adherence to the aquaculture
				provisions of the Code of Conduct for Responsible Fisheries.
					Sec. 14. Definitions.
				
			2.PurposesThe purposes of this Act are the
			 following:
			(1)To establish a
			 regulatory system for sustainable offshore aquaculture in the United States
			 exclusive economic zone.
			(2)To authorize the
			 Secretary of Commerce to determine appropriate locations for, permit, regulate,
			 monitor, and enforce offshore aquaculture in the exclusive economic
			 zone.
			(3)To require the
			 Secretary of Commerce to issue regulations for permitting of offshore
			 aquaculture in the exclusive economic zone that prevent impacts on the marine
			 ecosystem and fisheries or minimize such impacts to the extent they cannot be
			 avoided.
			(4)To establish a
			 research program to guide the precautionary development of offshore aquaculture
			 in the exclusive economic zone that ensures ecological sustainability and
			 compatibility with healthy, functional ecosystems.
			3.NOAA Office;
			 Advisory Board
			(a)NOAA
			 Office
				(1)In
			 generalThe Secretary shall establish an Office of Sustainable
			 Offshore Aquaculture within the National Marine Fisheries Service at National
			 Oceanic and Atmospheric Administration headquarters, and satellite offices of
			 such office in each of the National Oceanic and Atmospheric Administration’s
			 regional fisheries offices.
				(2)DutiesThe
			 Office shall be responsible for implementing this Act, and shall—
					(A)conduct the
			 regional programmatic environmental impact studies under section 4;
					(B)implement the
			 permitting and regulatory program under section 5;
					(C)administer the
			 research program established under section 7;
					(D)coordinate
			 aquaculture and related issues within the National Oceanic and Atmospheric
			 Administration;
					(E)perform outreach,
			 education, and training;
					(F)provide
			 opportunities for consultation among owners and operators of offshore
			 aquaculture facilities, Regional Fishery Management Councils, nonprofit
			 conservation organizations, and other interested stakeholders;
					(G)organize through
			 each regional office a network of regional experts, in coordination with
			 relevant organizations such as the National Sea Grant College program and other
			 academic institutions, to provide technical expertise on aquaculture;
					(H)maintain the
			 database required by paragraph (3); and
					(I)perform such other
			 functions as are necessary to carry out this Act.
					(3)DatabaseThe
			 Secretary shall establish and maintain within the Office an aquaculture
			 database, which shall include information on research, technologies, monitoring
			 techniques, best management practices, and recommendations of the Sustainable
			 Offshore Aquaculture Advisory Board established under subsection (b). The
			 Secretary shall make the database available to the general public in a manner
			 that protects proprietary information of owners and operators of offshore
			 aquaculture facilities.
				(b)Advisory
			 board
				(1)In
			 generalThe Office shall establish a Sustainable Offshore
			 Aquaculture Advisory Board, the members of which shall be appointed by the
			 Secretary.
				(2)StructureThe
			 membership of the Advisory Board shall include, at a minimum, representatives
			 from the National Marine Fisheries Service, the commercial and recreational
			 fishing industries, State or local governments, the Coast Guard, nonprofit
			 conservation organizations, members of academia with scientific or technical
			 expertise in ocean and coastal matters, and representatives of the aquaculture
			 industry.
				(3)Appointment and
			 terms
					(A)In
			 generalMembers of the Advisory Board shall be appointed by the
			 Secretary for a term of 2 years.
					(B)VacanciesWhenever
			 a vacancy occurs, the Secretary shall appoint an individual representing the
			 same interests or affiliation represented by the individual’s predecessor to
			 fill that vacancy for the remainder of the applicable term.
					(4)ChairpersonThe
			 Advisory Board shall have a chairperson, who shall be elected by the Advisory
			 Board from among its members. The chairperson shall serve for a 2-year
			 term.
				(5)DutiesThe
			 Advisory Board shall—
					(A)meet at least once
			 every six months; and
					(B)provide advice to
			 the Secretary on all aspects of offshore aquaculture, including developing
			 technologies, emerging risks, issues unique to each region, and priorities for
			 research authorized under section 7.
					(6)Continuing
			 existenceSection 14(a)(2) of the Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the Advisory Board.
				4.Regional
			 programmatic environmental impact statements
			(a)In
			 generalThe Secretary shall
			 issue for each region described in subsection (b) a regional programmatic
			 environmental impact statement under section 102 of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332) regarding permitting of offshore
			 aquaculture under this Act.
			(b)Regions
			 describedThe regions referred to in subsection (a) are each of
			 the geographic regions for which a Regional Fishery Management Council is
			 established under section 302(a) of the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1852(a)).
			(c)Identification
			 of areasThe Secretary shall include in the statement under
			 subsection (a) for a region identification of—
				(1)areas of the
			 region that are not appropriate locations for the conduct of offshore
			 aquaculture; and
				(2)areas of the
			 region that may be appropriate locations for the conduct of offshore
			 aquaculture.
				(d)Matters To be
			 consideredEach regional programmatic environmental impact
			 statement shall include consideration of the following:
				(1)Appropriate areas
			 for siting offshore aquaculture facilities and operations to avoid adverse
			 impacts, and to minimize any unavoidable impacts on user groups, public trust
			 values, and the marine environment, including effects on commercial and
			 recreational fishing and other important ocean uses.
				(2)Impacts on marine
			 ecosystems, sensitive ocean and coastal habitats, and other plant and animal
			 species, including—
					(A)the impacts of
			 escaped fish on wild fish populations;
					(B)the impacts of
			 interactions with marine mammals, marine wildlife, and birds;
					(C)the impacts of the
			 use of chemical and biological products, pollutants, and nutrient wastes on the
			 marine environment; and
					(D)effects of removal
			 of forage fish for feed, fishmeal, and fish oil on marine ecosystems.
					(3)Cumulative effects
			 of a number of offshore aquaculture facilities on the ability of the marine
			 environment to maintain preexisting flora and fauna.
				(4)Design of offshore
			 aquaculture facilities and operations to avoid adverse environmental impacts,
			 and to minimize any unavoidable impacts.
				(e)Review and
			 revisionThe Administrator shall review, revise, and publish in
			 the Federal Register each regional programmatic environmental impact statement
			 under this section every 10 years, including by—
				(1)reviewing and
			 revising, as appropriate, identifications of areas under subsection (c);
			 and
				(2)reassessing the
			 analysis of each such identification, taking into account changes in
			 environmental conditions and information that has become available since the
			 date of such identification.
				(f)Programmatic EIS
			 requiredNo permit may be issued under section 5 for an offshore
			 aquaculture facility before the date of the issuance of all programmatic
			 environmental impact statements under this section.
			(g)Environmental
			 reviewIn addition to the requirement to issue regional
			 programmatic environmental impact statements under this section, a separate
			 environmental review under section 102 of the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4332) shall be conducted for issuing permits under this
			 Act.
			5.Offshore
			 aquaculture permitting
			(a)Permitting
			 requirement
				(1)In
			 generalNo person may engage in offshore aquaculture except as
			 authorized by a permit issued under this Act.
				(2)Permitting
			 authorityThe Secretary may issue permits in accordance with this
			 Act authorizing a person to engage in offshore aquaculture.
				(3)Existing
			 authorizations not effectiveNo permit or other authorization issued
			 under any other Federal law before the date of the enactment of this Act shall
			 be construed as authorizing activity for which a permit is required by this
			 Act.
				(b)Regulations
				(1)In
			 generalThe Secretary shall
			 issue regulations that govern the issuance of permits under this Act and the
			 conduct of activities under such permits by not later than 180 days after the
			 regional programmatic environmental impact statements required under section 4
			 are completed.
				(2)Priority of
			 methodThe regulations shall—
					(A)to the extent
			 feasible, establish numerical standards for environmental performance under
			 such permits;
					(B)to the extent such
			 numerical standards are not feasible, establish narrative standards for such
			 performance; and
					(C)to the extent such
			 numerical standards and narrative standards are not feasible, require
			 management practices, including implementation of best management practices for
			 such performance.
					(3)Best scientific
			 information availableThe regulations shall be based on the best
			 scientific information available.
				(4)Review of
			 regulationsThe Secretary shall review and revise the regulations
			 under this section at the same time the Secretary conducts reviews of regional
			 programmatic environmental impact statements under section 4(e).
				(c)ApplicationThe
			 applicant for a permit under this section shall submit to the Secretary an
			 application—
				(1)specifying—
					(A)the proposed
			 location to be developed under the permit, including—
						(i)size;
						(ii)depth;
						(iii)water
			 conditions, including currents;
						(iv)substrate;
						(v)preliminary
			 habitat and ecological community assessment data;
						(vi)distribution and
			 composition of species;
						(vii)proximity to
			 other offshore aquaculture facilities; and
						(viii)proximity to
			 other uses;
						(B)the proposed
			 operation to be developed under the permit;
					(C)the marine species
			 to be propagated or reared, or both; and
					(D)design,
			 construction, and operational information as may be specified in the
			 regulations under this section;
					(2)demonstrating that
			 the location is sufficient to avoid or minimize adverse effects on resources
			 and other resource users; and
				(3)containing such
			 other information as may be required by the Secretary.
				(d)EligibilityA
			 person shall not be eligible to apply for a permit under this section unless
			 the person is an individual who is a resident of the United States or a
			 corporation, partnership, or other entity organized and existing under the laws
			 of a State or the United States.
			(e)Public notice
			 and commentThe Secretary shall—
				(1)promptly publish
			 public notice of each application received by the Secretary for a permit under
			 this section;
				(2)determine whether
			 a permit application is complete within 30 days of receipt; and
				(3)provide a period
			 of at least 90 days after determining that the application is complete for the
			 submission of public comment on the application.
				(f)Consideration by
			 Secretary
				(1)In
			 generalWithin 180 days after determining that a permit
			 application under this section is complete and the applicant has satisfied all
			 applicable statutory and regulatory requirements, the Secretary shall issue or
			 deny the permit. If the Secretary is unable to issue or deny a permit within
			 this time period, the Secretary shall provide written notice to the applicant
			 indicating the reasons for the delay and establishing a reasonable timeline for
			 issuing or denying the permit.
				(2)Consultation not
			 affectedParagraph (1) shall not be construed to affect the
			 application of any requirement under section 7 of the Endangered Species Act of
			 1973 (16 U.S.C. 1536) or any other Federal law.
				(g)Permit
			 terms
				(1)Effective
			 period; renewalA permit under this section—
					(A)shall be effective
			 for an initial period of 10 years; and
					(B)may be renewed by
			 the Secretary for subsequent 10-year periods.
					(2)Permittee’s
			 right of first refusalThe Secretary may not issue a permit under
			 this section to a person for an area that is subject to another permit under
			 this section held by another person, unless—
					(A)the other person
			 elects not to renew the other permit; or
					(B)the other permit
			 expires or is terminated by its terms.
					(3)TransferabilityA
			 permit under this section shall be transferable to any person who is otherwise
			 eligible for the permit.
				(h)Prioritization
			 of permitsThe Secretary—
				(1)shall give
			 priority to issuance of permits for activities to be conducted in an area that
			 has been identified in a statement under section 4(c)(2) as an area that may be
			 an appropriate location for the conduct of offshore aquaculture;
				(2)shall give
			 priority to issuance of permits for activities to be conducted using
			 technologies and practices that will substantially exceed compliance with the
			 permit terms and conditions required under subsection (j); and
				(3)may waive some or
			 all of the requirements to pay a fee under section 6 with respect to a permit
			 required to be given priority under paragraph (1) or (2).
				(i)Annual review
			 and reporting
				(1)In
			 generalThe Secretary shall conduct—
					(A)an annual review
			 of compliance with permits under this Act by each permittee; and
					(B)announced and
			 unannounced site inspections at locations of offshore aquaculture facilities
			 operated under such permits.
					(2)Reporting
			 requirementsWith respect to activities under a permit under this
			 section, the permittee shall report annually to the Secretary—
					(A)comprehensive data
			 regarding escape events, including estimates of stocked and harvested fish and
			 mortalities;
					(B)nutrient-loading
			 data and community structure data to assess the impact of offshore aquaculture
			 on the water column and the benthos;
					(C)prevalence and
			 extent of disease and parasites;
					(D)the use and
			 amounts of antibiotics, pesticides, prescription drugs and nonprescription
			 drugs, and other chemical treatments;
					(E)sources of fish
			 feed, including invoices, receipts, or bills of lading showing source of wild
			 fish stock; and
					(F)other information,
			 as required by the Secretary.
					(3)Availability of
			 informationThe Secretary shall make all data reported by
			 permittees publically available, subject to reasonable restrictions to protect
			 proprietary information of owners and operators of offshore aquaculture
			 facilities.
				(4)Assessment of
			 reported dataThe Secretary shall conduct an independent
			 assessment of all data reported by permittees to ensure permit compliance and
			 identify potential cumulative impacts of offshore aquaculture.
				(j)Permit terms and
			 conditionsThe Secretary shall include in the terms and
			 conditions of each permit under this Act the following:
				(1)Broodstock
			 management and fish escapes
					(A)Offshore
			 aquaculture under such permit shall be limited to species of a genotype native
			 to the geographic region of the offshore aquaculture facility or operations
			 authorized by the permit.
					(B)Species of special
			 concern or those of protected status under the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.) shall not be cultured for growout and harvest.
					(C)Genetically
			 modified species shall not be cultured.
					(D)Native species
			 shall be cultured in a manner that ensures fish escapes will not harm the
			 genetics of local wild fish. Stocked fish shall be no further than two
			 generations from the relevant wild stock, and shall not have been exposed to
			 intentional selective breeding.
					(E)All cultured fish
			 shall be marked, tagged, or otherwise identified as belonging to the permittee
			 in a manner determined appropriate by the Secretary, unless the Secretary
			 determines that identifying cultured fish is unnecessary for protecting wild
			 fish stocks, the marine environment, or other ocean uses.
					(F)All facilities and
			 operations shall be designed, operated, and shown to be effective at preventing
			 the escape of cultured fish into the marine environment and withstanding severe
			 weather conditions and marine accidents. The permittee shall maintain records
			 on all escapes. In the event of escapement, the number of escaped fish and the
			 circumstances surrounding the incident shall be reported immediately to the
			 Secretary.
					(G)Wild-caught fish
			 shall not be contained in any research project under section 7 or offshore
			 aquaculture facility permitted under this Act for the purposes of growing such
			 fish to market size or mass, or with the intention of selling such fish.
					(2)Disease and
			 pathogen preventionThe Secretary shall—
					(A)require offshore
			 aquaculture facilities to be designed, located, and operated to prevent the
			 incubation and spread of disease and pathogens and ecosystem impacts from
			 disease and pathogen introduction;
					(B)prohibit the use,
			 including the prophylactic use, of antibiotics, pesticides, prescription and
			 nonprescription drugs, or other chemical treatments; except that—
						(i)such
			 use may be allowed as necessary to treat a diagnosed disease; and
						(ii)the
			 use of vaccines may be allowed;
						(C)require that if
			 use of antibiotics, pesticides, prescription or nonprescription drugs, or other
			 chemical treatments is necessary to treat a diagnosed disease and multiple
			 options for treatment of such disease exist—
						(i)the
			 option with the least environmental impact shall be used; and
						(ii)such use shall be
			 minimized to the maximum extent practicable;
						(D)require that the
			 use of antifouling paints on all offshore aquaculture facilities, vessels, and
			 in-water structures be minimized to the maximum extent practicable; and
					(E)prohibit the use
			 of any antibiotic, pesticide, prescription or nonprescription drug, or other
			 chemical treatment for marine aquaculture except after consultation with the
			 Commissioner of the Food and Drug Administration.
					(3)Habitat and
			 ecosystem impactsThe Secretary—
					(A)shall establish
			 appropriate numerical limitations of nutrient inputs into the marine
			 environment from offshore aquaculture facilities—
						(i)in
			 consultation with the Administrator of the Environmental Protection
			 Agency;
						(ii)at
			 a local or regional level as necessary to protect the environment; and
						(iii)taking into
			 account cumulative and secondary impacts of such inputs at the local and
			 regional level from the expansion of offshore aquaculture; and
						(B)shall require each
			 permittee under this Act to prevent discharges of pollutants into ocean waters
			 to the maximum extent practicable.
					(4)Interactions
			 with and impacts on marine wildlifeThe Secretary shall—
					(A)require each
			 permittee under this Act to develop a comprehensive, integrated predator
			 management plan that—
						(i)employs nonlethal
			 deterrents as a primary course of action; and
						(ii)contains measures
			 to prevent entanglement, migration disruption, and change in predator behavior,
			 so as to not unreasonably disrupt wildlife or their use of critical marine
			 habitat; and
						(B)prohibit
			 permittees under this Act—
						(i)from
			 using underwater acoustic deterrent devices of any kind; and
						(ii)from
			 intentionally killing or seriously injuring marine mammals and other predators
			 of cultured fish, except if human safety is immediately threatened.
						(5)Use of marine
			 resources for feedsThe Secretary shall—
					(A)prohibit the use
			 under permits under this Act of wild fish as feed ingredients for offshore
			 aquaculture unless—
						(i)they
			 are sourced from populations with ecosystem-based management measures in place;
			 and
						(ii)they are sourced
			 from populations whose biomass is at or above maximum sustainable yield;
						(B)require that use
			 under such permits of fishmeal and fish oil derived from forage fisheries be
			 minimized;
					(C)require that
			 alternatives to fishmeal and fish oil, or fishmeal and fish oil made from fish
			 byproducts be utilized under such permits to the maximum extent practicable;
			 and
					(D)issue guidance
			 that incorporates the results of the joint NOAA–USDA Alternative Feeds
			 Initiative and other research efforts investigating alternative feed
			 ingredients.
					(6)Interactions
			 with fisheriesThe Secretary shall minimize displacement of
			 commercial and recreational fisherman and economic harm to fishing communities
			 resulting from activities under permits under this Act.
				(7)SitingThe
			 Secretary shall prohibit siting of an offshore aquaculture facility under a
			 permit under this Act—
					(A)in sensitive
			 habitat, including any marine protected area, marine reserve, Habitat Area of
			 Particular Concern, Special Management Zone, or National Marine
			 Sanctuary;
					(B)in an area that is
			 identified in a regional programmatic environmental impact statement under
			 section 4(c)(1) as an area that is not an appropriate location for the conduct
			 of offshore aquaculture; or
					(C)on or attached to
			 any portion of an oil or gas platform, including one that is no longer in
			 service.
					(k)Limited
			 rightThe Secretary shall not issue any permit under this Act
			 that constitutes a property right for which compensation could be required
			 under the Fifth Amendment to the Constitution.
			(l)Limitation in
			 the public interestThe Secretary shall not issue a permit under
			 this Act for an offshore aquaculture project if the Secretary determines that
			 denial of a permit for the project is in the public interest.
			6.Fees
			(a)Permit
			 fees
				(1)In
			 generalThe Secretary shall establish, assess, and collect
			 application fees and annual fees with respect to permits under this Act that
			 are sufficient to pay the costs of issuance, monitoring, and enforcement of
			 such permits.
				(2)Deposit and
			 useSuch fees shall be deposited as offsetting collections in the
			 Operations, Research, and Facilities account of the Department of
			 Commerce.
				(b)Resource rental
			 fees
				(1)In
			 generalThe Secretary shall establish, assess, and collect
			 resource rental fees to recover from permittees under this Act a reasonable
			 portion of the value of the use under the permits of ocean resources held in
			 public trust.
				(2)Deposit and
			 useAmounts received by the United States as fees under this
			 subsection—
					(A)shall be deposited
			 into a separate account in the Treasury, which shall be known as the Offshore
			 Aquaculture Development and Resource Trust Fund; and
					(B)shall be available
			 to the Secretary, subject to the availability of appropriations and review by
			 the Offshore Aquaculture Advisory Board established under section 3(b), to
			 enhance the research program under section 7.
					(c)Financial
			 guaranteeThe Secretary shall require each permittee under this
			 Act to post a bond or other form of financial guarantee, in an amount to be
			 determined by the Secretary to be sufficient to cover any unpaid fees, the cost
			 of removing an offshore aquaculture facility at the expiration or termination
			 of offshore aquaculture operations, and other financial risks as identified by
			 the Secretary.
			7.Sustainable
			 offshore aquaculture research program
			(a)PurposeThe
			 purpose of this section is to establish a research program to—
				(1)inform how
			 offshore aquaculture permitting and regulation can adopt a precautionary
			 approach to industry expansion to ensure ecological sustainability and
			 compatibility with healthy, functional ecosystems and fisheries; and
				(2)develop
			 cost-effective solutions to environmental and socioeconomic impacts of offshore
			 aquaculture.
				(b)Establishment of
			 programThe Secretary, in consultation with other Federal
			 agencies, coastal States, Regional Fishery Management Councils, academic
			 institutions, and other interested stakeholders, shall establish and conduct a
			 research program to guide the sustainable development of offshore
			 aquaculture.
			(c)Topics of
			 programThe Secretary, through the research program,
			 shall—
				(1)identify
			 environmental factors, aquaculture technologies, and practices that address the
			 permit terms and conditions required under section 5(j);
				(2)assess and
			 mitigate the cumulative impacts of multiple offshore aquaculture
			 facilities;
				(3)analyze potential socioeconomic impacts of
			 offshore aquaculture on fisheries and communities that are dependent on such
			 fisheries;
				(4)evaluate
			 financial, public policy, and market incentives for sustainable development of
			 offshore aquaculture; and
				(5)conduct or support
			 research on other topics as considered appropriate by the Secretary to achieve
			 the purpose of this section.
				(d)Grant
			 program
				(1)In
			 generalThe Secretary, subject to the availability of
			 appropriations, shall establish a competitive, peer-reviewed grant program to
			 support research related to the topics of the program under subsection
			 (c).
				(2)EligibilityThe Secretary, in consultation with the
			 Offshore Aquaculture Advisory Board established under section 3, shall
			 establish criteria for determining persons who are eligible for grants under
			 this section.
				(e)Transparency;
			 use of resultsThe Secretary, in consultation with the Advisory
			 Board, shall—
				(1)issue rules for
			 the grant program under subsection (d) that enable the public to understand the
			 administration of the grant program, including the process for application,
			 submission of materials, and awarding of grants;
				(2)utilize and regularly incorporate the
			 information gathered from the research program to guide Federal permitting and
			 rulemaking decisions relating to offshore aquaculture, with an adaptive
			 management approach; and
				(3)make the findings
			 of the research and development program available to the public.
				(f)Coordination
			 with other federal programsThe Secretary shall coordinate the
			 research program with other Federal programs that provide grant funding for
			 purposes similar to that described in this section, such as grants administered
			 by the National Institute of Science and Technology and its Advanced Technology
			 Program.
			(g)Permit
			 modificationThe Secretary shall revise permits to accommodate
			 research conducted on or near offshore aquaculture facilities permitted under
			 section 5.
			8.Compatibility
			 with other uses; State input
			(a)ConsultationThe
			 Secretary shall consult, as appropriate, with other Federal agencies and
			 coastal States to ensure that offshore aquaculture for which permits are issued
			 under this Act is compatible with the use of the exclusive economic zone for
			 navigation, resource protection, recreation, fisheries, national defense
			 (including military readiness), mineral exploration and development, and other
			 activities.
			(b)Permits for
			 regulated species and areas
				(1)In
			 generalThe Secretary may not issue a permit under this Act
			 authorizing a person to propagate or rear a species of a fishery for which
			 there is in effect a fishery management plan under the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.), or to propagate or
			 rear any species in an area that is within the jurisdiction of a Regional
			 Fishery Management Council, unless all Regional Fishery Management Councils
			 that have authority under such Act to issue such a plan for that fishery or
			 that have jurisdiction over that area, respectively, have recommended approval
			 of issuance of the permit.
				(2)Ensuring fishing
			 accessThe Secretary, in consultation with Regional Fishery
			 Management Councils, shall ensure that offshore aquaculture permits under this
			 Act do not interfere with access to commercial and recreational fish
			 stocks.
				(c)State
			 input
				(1)Notice to
			 StateThe Secretary—
					(A)shall promptly
			 provide to a coastal State notice of the receipt by the Secretary of any
			 application for a permit under this Act for any new offshore aquaculture
			 facility to be located within 12 miles of the coastline of that coastal State;
			 and
					(B)shall not issue
			 such permit before the end of the 90-day period beginning on the date the
			 Secretary provides such notice.
					(2)State
			 opt-out
					(A)Submission of
			 listA coastal State may submit to the Secretary a list of
			 locations, species, or categories of species (such as finfish or shellfish) for
			 which the coastal State opposes the conduct of offshore aquaculture, by no
			 later than 180 days after the regional programmatic environmental impact
			 statements under section 4 are published.
					(B)Subsequent
			 submission or revisionA coastal State may submit a list under
			 subparagraph (A), or revise or revoke such a list previously submitted, within
			 90 days after the review of a regional environmental impact statement under
			 section 4(e) is published.
					(C)Prohibition on
			 permitsThe Secretary may not issue or renew any permit under
			 this Act authorizing offshore aquaculture in any location, or of any species,
			 or category of species, that is included in a list submitted under subparagraph
			 (A) by the nearest coastal State with respect to that facility.
					(d)Integration with
			 other federal planningThe Secretary shall integrate the
			 permitting of offshore aquaculture under this Act with other Federal regional
			 marine spatial planning that has as its purpose ecosystem-based management of
			 United States marine waters.
			9.Relationship to
			 other laws
			(a)Magnuson-Stevens
			 fishery conservation and management actNotwithstanding the
			 definition of fishing in section 3(16) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1802(16)), the conduct of
			 offshore aquaculture in accordance with permits issued under this Act shall not
			 be considered fishing for purposes of that Act, and no Regional Fishery
			 Management Council may issue any permit authorizing offshore aquaculture. The
			 Secretary shall ensure that offshore aquaculture does not interfere with
			 conservation and management measures promulgated under the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
			(b)Actions
			 affecting the outer continental shelf
				(1)Concurrence of
			 secretary of the interior requiredThe Secretary must obtain the
			 concurrence of the Secretary of the Interior before issuing any permit under
			 this Act for offshore aquaculture facilities located—
					(A)on any lease,
			 right-of-use and easements, or right-of-way authorized or permitted under the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); or
					(B)within 1 mile of
			 any other facility for which a permit has been issued, or for which a plan has
			 been approved, under that Act.
					(2)Prior consent
			 requiredThe Secretary may not issue any permit under this Act
			 authorizing offshore aquaculture on any lease, right-of use and easements, or
			 right-of-way referred to in paragraph (1)(A) without the prior consent of the
			 lessee, its designated operator, and the owner of the facility
			 concerned.
				(3)Review of lease,
			 etc., complianceThe Secretary of the Interior shall review and
			 approve any agreement between a lessee, designated operator, and owner of a
			 facility described in paragraph (1) and a prospective offshore aquaculture
			 facility operator to ensure that it is consistent with the Federal lease terms,
			 Department of the Interior regulations, and the Secretary of the Interior’s
			 role in the protection of the marine environment, property, or human life or
			 health. An agreement under this subsection shall be part of the information
			 reviewed pursuant to the Coastal Zone Management Act of 1972 review process
			 described in paragraph (4) and shall not be subject to a separate review under
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
				(4)Coordinated
			 coastal zone management act of 1972 review
					(A)Review if
			 consistency determination required for permit applicationsIf the
			 applicant for a permit under this Act for an offshore aquaculture facility that
			 will utilize a facility described in paragraph (1) is required to submit for
			 its offshore aquaculture permit application under this Act a consistency
			 certification under section 307(c)(3)(A) of the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1456(c)(3)(A)) to a coastal State, the coastal State’s review
			 under such Act and corresponding Federal regulations shall also include any
			 modification to a lessee’s approved plan or other document for which a
			 consistency certification would otherwise be required under applicable Federal
			 regulations, including changes to its plan for decommissioning any facilities,
			 resulting from or necessary for the issuance of the permit under this Act, if
			 information related to such modifications or changes is received by the coastal
			 State at the time the coastal State receives the offshore aquaculture permit
			 applicant’s consistency certification. If the information related to such
			 modifications or changes is received by the coastal State at the time the
			 coastal State receives the offshore aquaculture permit applicant’s consistency
			 certification, a lessee is not required to submit a separate consistency
			 certification for any such modification or change under section 307(c)(3)(B) of
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(B)) and the
			 coastal State’s concurrence or objection, or presumed concurrence, under
			 section 307(c)(3)(A) of the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1456(c)(3)(A)) in a consistency determination for the offshore aquaculture
			 permit, shall apply to both the offshore aquaculture permit and to any related
			 modifications or changes to a lessee’s plan approved under the Outer
			 Continental Shelf Lands Act.
					(B)Review if state
			 is not authorized to review permit ApplicationIf a coastal State
			 is not authorized by section 307(c)(3)(A) of the Coastal Zone Management Act
			 (16 U.S.C. 1456(c)(3)(A)) and corresponding Federal regulations to review an
			 offshore aquaculture permit application submitted under this Act, then any
			 modifications or changes to a lessee’s approved plan or other document
			 requiring approval from the Department of the Interior, shall be subject to
			 coastal State review pursuant to the requirements of section 307(c)(3)(B) of
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(B)), if a
			 consistency certification for those modifications or changes is required under
			 applicable Federal regulations.
					(c)Coastal Zone
			 Management Act of 1972
				(1)In
			 generalThis Act shall not affect the application of the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and regulations
			 promulgated thereunder, with respect to offshore aquaculture.
				(2)Assistance to
			 StatesThe Secretary shall provide technical and, subject to the
			 availability of appropriations, financial assistance to States to review and,
			 if necessary, revise their management plans under that Act to address offshore
			 aquaculture in State and Federal marine waters.
				(d)Reservation of
			 authorities, etcNothing in this Act shall be construed to
			 displace, supersede, or limit the jurisdiction, responsibilities, or
			 authorities of any Federal or State agency, or Indian tribe or Alaska Native
			 organization, under any Federal law or treaty.
			10.Unlawful
			 activitiesIt is unlawful for
			 any person—
			(1)to engage in
			 offshore aquaculture, except in accordance with this Act and valid permits
			 issued under this Act;
			(2)to falsify any
			 information required to be reported, communicated, or recorded pursuant to this
			 Act or any regulation or permit issued under this Act, or to fail to submit in
			 a timely fashion any required information, or to fail to report to the
			 Secretary immediately any change in circumstances that has the effect of
			 rendering any such information false, incomplete, or misleading;
			(3)to refuse to
			 permit an authorized officer to conduct any lawful boarding, lawful search, or
			 lawful inspection in connection with the enforcement of this Act or any
			 regulation or permit issued under this Act;
			(4)to forcibly
			 assault, resist, oppose, impede, intimidate, or interfere with an authorized
			 officer in the conduct of any boarding, search, or inspection in connection
			 with the enforcement of this Act or any regulation or permit issued under this
			 Act;
			(5)to resist a lawful
			 arrest or detention for any act prohibited by this section;
			(6)to interfere with,
			 delay, or prevent, by any means, the apprehension, arrest, or detection of
			 another person, knowing that such person has committed any act prohibited by
			 this section;
			(7)upon the
			 expiration or termination of any offshore aquaculture permit under this Act for
			 any reason, to fail to remove all structures, gear, and other property from the
			 site, or take other measures, as prescribed by the Secretary, to restore the
			 site;
			(8)to violate any
			 provision of this Act, any regulation promulgated under this Act, or any term
			 or condition of any permit issued under this Act; or
			(9)to attempt to
			 commit any act described in paragraph (1), (2), (7), or (8).
			11.Enforcement
			(a)Duties of
			 SecretariesThis Act shall be enforced by the Secretary and the
			 Secretary of the department in which the Coast Guard is operating.
			(b)Powers of
			 enforcement
				(1)In
			 generalAny officer who is authorized pursuant to subsection (a)
			 by the Secretary or the Secretary of the department in which the Coast Guard is
			 operating to enforce the provisions of this Act may—
					(A)with or without a
			 warrant or other process—
						(i)arrest any person,
			 if the officer has reasonable cause to believe that such person has committed
			 or is committing an act prohibited by section 10;
						(ii)board, search, or
			 inspect any offshore aquaculture facility and any related land-based
			 facility;
						(iii)seize any
			 offshore aquaculture facility (together with its equipment, records, furniture,
			 appurtenances, stores, and cargo), and any vessel or vehicle, used or employed
			 in aid of, or with respect to which it reasonably appears that such offshore
			 aquaculture facility was used or employed in aid of, the violation of any
			 provision of this Act or any regulation or permit issued under this Act;
						(iv)seize any marine
			 species (wherever found) retained, in any manner, in connection with or as a
			 result of the commission of any act prohibited by section 10; and
						(v)seize any evidence
			 related to any violation of any provision of this Act or any regulation or
			 permit issued under this Act;
						(B)execute any
			 warrant or other process issued by any court of competent jurisdiction;
			 and
					(C)exercise any other
			 lawful authority.
					(2)Arrests,
			 subpoenas, and warrants
					(A)Arrest without
			 warrantAny officer who is authorized pursuant to subsection (a)
			 of this section by the Secretary or the Secretary of the department in which
			 the Coast Guard is operating to enforce the provisions of this Act may make an
			 arrest without a warrant for—
						(i)an
			 offense against the United States committed in his or her presence; or
						(ii)a
			 felony cognizable under the laws of the United States, if he has reasonable
			 grounds to believe that the person to be arrested has committed or is
			 committing a felony.
						(B)Subpoenas and
			 warrantsAny such authorized officer may execute and serve a
			 subpoena, arrest warrant, or search warrant issued in accordance with rule 41
			 of the Federal Rules of Criminal Procedure, or other warrant of civil or
			 criminal process issued by any officer or court of competent jurisdiction for
			 enforcement of the Act, or any regulation or permit issued under this
			 Act.
					(c)Issuance of
			 citationsIf any officer
			 referred to in subsection (b)(2)(A) finds that a person who is the holder of a
			 permit under this Act is engaging in or has engaged in offshore aquaculture in
			 violation of any provision of this Act, such officer may issue a citation to
			 that person for purposes of subsection (d)(1).
			(d)Permit
			 suspension, modification, or revocation
				(1)Repeated
			 citationIf the Secretary finds that a person is repeatedly cited
			 under subsection (c) with respect to offshore aquaculture under a permit, the
			 Secretary shall immediately suspend or revoke the permit for which the
			 citations were issued.
				(2)EmergencyIf
			 the Secretary determines that an emergency exists with respect to offshore
			 aquaculture under a permit under this Act that poses a risk to the safety of
			 humans, to the marine environment or marine species, or to the security of the
			 United States, the Secretary shall immediately suspend, modify, or revoke the
			 permit for such time as the Secretary may determine necessary to address the
			 emergency.
				(3)New
			 informationThe Secretary may suspend, modify, or revoke a permit
			 under this Act at any time if the Secretary determines, based on information
			 obtained after the issuance of the permit (including information obtained under
			 the research program under section 7), that the permit terms and conditions are
			 no longer consistent with the terms of this Act.
				(4)Opportunity to
			 be heardThe Secretary shall afford the permit holder a prompt
			 postsuspension, postmodification, or postrevocation opportunity to be heard
			 regarding the suspension, modification, or revocation.
				(e)Enforcement
			 Under Magnuson-Stevens Fishery Conservation and Management
			 ActFor purposes of sections 308, 309, and 310 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858, 1859,
			 1860), a violation of this Act shall be treated as a violation of section
			 307(1) of that Act (16 U.S.C. 1857(1)).
			(f)Citizen
			 suits
				(1)In
			 general
					(A)Actions
			 authorizedExcept as provided in paragraph (2), any person may
			 commence a civil suit on his or her own behalf—
						(i)to
			 enjoin any person, including the United States and any other governmental
			 instrumentality or agency (to the extent permitted by the Eleventh Amendment to
			 the Constitution), who is alleged to be in violation of any provision of this
			 Act, permit, or regulation issued under the authority thereof; or
						(ii)against the
			 Secretary where there is alleged a failure of the Secretary to perform any act
			 or duty under this Act that is not discretionary with the Secretary.
						(B)JurisdictionThe
			 district courts shall have jurisdiction, without regard to the amount in
			 controversy or the citizenship of the parties, to enforce any such provision or
			 regulation or to order the Secretary to perform such act or duty, as the case
			 may be.
					(2)Limitations
					(A)Action to
			 enjoinNo action may be commenced under paragraph
			 (1)(A)(i)—
						(i)prior to 60 days
			 after written notice of the violation has been given to the Secretary, and to
			 any alleged violator of any such provision, permit, or regulation;
						(ii)if
			 the Secretary has commenced action to impose a penalty pursuant to the other
			 provisions of this Act; or
						(iii)if
			 the United States has commenced and is diligently prosecuting a criminal action
			 in a court of the United States or a State to redress a violation of any such
			 provision, permit, or regulation.
						(B)Action against
			 secretaryNo action may be commenced under paragraph (1)(A)(ii)
			 prior to 60 days after written notice has been given to the Secretary.
					(3)VenueAny
			 suit under this subsection may be brought in the judicial district in which the
			 violation occurs.
				(4)Intervention by
			 attorney generalIn any such suit under this subsection in which
			 the United States is not a party, the Attorney General, at the request of the
			 Secretary, may intervene on behalf of the United States as a matter of
			 right.
				(5)Award of
			 costsThe court, in issuing any final order in any suit brought
			 pursuant to paragraph (1), may award costs of litigation (including reasonable
			 attorney and expert witness fees) to any party, whenever the court determines
			 such award is appropriate.
				(6)Other rights not
			 affectedThe injunctive relief provided by this subsection shall
			 not restrict any right that any person (or class of persons) may have under any
			 statute or common law to seek enforcement of any standard or limitation or to
			 seek any other relief (including relief against the Secretary or a State
			 agency).
				12.Natural
			 resources damages assessment and liability
			(a)Natural
			 resources damages assessmentThe Secretary shall—
				(1)assess natural
			 resource damages resulting from the conduct of offshore aquaculture other than
			 as authorized under Federal or State law; and
				(2)carry out
			 remediation of destruction or loss of, or injury to, natural resources
			 resulting from such conduct and determined in such an assessment.
				(b)Liability for
			 damages
				(1)In
			 generalExcept as provided in paragraph (2), any person who
			 conducts offshore aquaculture other than as authorized under Federal or State
			 law shall be strictly liable to the United States for natural resources damages
			 resulting from such offshore aquaculture that are assessed by the Secretary
			 under subsection (a).
				(2)LimitationA
			 person is not liable under this section for natural resources damages if that
			 person establishes that—
					(A)the destruction or
			 loss of, or injury to, natural resources from which such damages arose was
			 caused solely by an act of God, an act of war, or an act of omission of a third
			 party, and the person acted with due care;
					(B)such destruction,
			 loss, or injury was caused by an activity authorized by Federal or State law;
			 or
					(C)such destruction,
			 loss, or injury was negligible.
					13.Encouraging
			 worldwide adherence to the aquaculture provisions of the Code of Conduct for
			 Responsible FisheriesThe
			 Secretary shall—
			(1)urge United
			 Nations Food and Agriculture Organization to adopt a protocol to the Code of
			 Conduct for Responsible Fisheries elaborating the need for, and ways to
			 achieve, net seafood production from aquaculture;
			(2)work to ensure
			 that international fisheries agreements recognize the importance of—
				(A)forage fish in
			 marine ecosystem dynamics; and
				(B)fishery management
			 that maintains the structure and function of marine food webs;
				(3)use bilateral
			 economic and scientific relationships to encourage countries to manage their
			 domestic stocks of forage fish on an ecosystem basis; and
			(4)lead an
			 international effort for the development of a traceability system for
			 distinguishing, identifying, and sourcing fishmeal and fish oil so that
			 ecologically sustainable feeds are available and distinguishable to
			 aquaculture.
			14.DefinitionsIn this Act:
			(1)Advisory
			 boardThe term advisory board means the Sustainable
			 Offshore Aquaculture Advisory Board established under section 3(b).
			(2)Antifouling
			 paintThe term antifouling paint has the meaning
			 that term has in section 3 of the Organotin Antifouling Paint Control Act of
			 1988 (33 U.S.C. 2402).
			(3)Coastal
			 stateThe term coastal State means—
				(A)a State of the
			 United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the
			 Gulf of Mexico, or Long Island Sound; and
				(B)Puerto Rico, the
			 Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, the
			 Trust Territories of the Pacific Islands, and American Samoa.
				(4)CoastlineThe
			 term coastline means the line of ordinary low water along that
			 portion of the coast that is in direct contact with the open sea and the line
			 marking the seaward limit of inland waters.
			(5)DamagesThe
			 term damages includes—
				(A)compensation
			 for—
					(i)the
			 cost of replacing, restoring, or acquiring natural resources that are
			 equivalent to natural resources that are destroyed, lost, or injured; or
					(ii)the
			 value of natural resources that are destroyed, lost, or injured, if the natural
			 resources cannot be restored or replaced or if the equivalent of such natural
			 resources cannot be acquired;
					(B)the cost of a
			 natural resource damage assessment under subsection 12(a);
				(C)the reasonable
			 cost of monitoring appropriate to injured, restored, or replaced natural
			 resources; and
				(D)the cost of
			 enforcement actions undertaken by the Secretary in response to the destruction
			 or loss of, or injury to natural resources, including storage, care, and
			 maintenance of any marine species or other seized property.
				(6)Exclusive
			 economic zoneThe term exclusive economic zone has
			 the meaning that term has in the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.).
			(7)Fish
			 byproductsThe term fish byproducts—
				(A)except as provided
			 in subparagraph (B), means fish parts, including skin, head, viscera, and bone
			 that result from the processing of either fish produced by aquaculture or
			 wild-caught fish; and
				(B)does not include
			 bycatch.
				(8)Genetically
			 modified speciesThe term genetically modified
			 species means an organism with genetic material that has been
			 deliberately altered using genetic engineering technologies.
			(9)Habitat areas of
			 particular concernThe term habitat area of particular
			 concern means a habitat area that is ecologically vulnerable based on
			 one or more of the following considerations:
				(A)The importance of
			 the ecological function provided by the habitat.
				(B)The extent to
			 which the habitat is sensitive to human-induced environmental
			 degradation.
				(C)Whether, and to
			 what extent, development activities are, or will be, stressing the habitat
			 type.
				(D)The rarity of the
			 habitat type.
				(10)Marine
			 protected areaThe term marine protected area means
			 any area of the marine environment that has been reserved by Federal, State,
			 territorial, tribal, or local laws or regulations to provide lasting protection
			 for part or all of the natural and cultural resources therein.
			(11)Marine
			 reserveThe term marine reserve means a type of
			 marine protected area where extractive uses are prohibited.
			(12)Marine
			 speciesThe term marine species means finfish,
			 mollusks, crustaceans, marine algae, and all other forms of marine life,
			 excluding marine mammals and birds.
			(13)National marine
			 sanctuaryThe term national marine sanctuary means
			 any area designated as a national marine sanctuary for purposes of the National
			 Marine Sanctuaries Act (16 U.S.C. 1431 et seq.).
			(14)Natural
			 resourceThe term natural resource means land, fish,
			 wildlife, biota, air, water, and other such resources belonging to, managed by,
			 held in trust by, appertaining to, or otherwise controlled by the United
			 States, any State or local government, or any Indian tribe.
			(15)OfficeThe
			 term Office means the Office of Sustainable Offshore Aquaculture
			 established under section 3(a).
			(16)Offshore
			 aquacultureThe term offshore aquaculture means all
			 activities related to—
				(A)the placement of
			 any installation, facility, or structure in the exclusive economic zone for the
			 purposes of propagation and rearing, or attempted propagation and rearing, of
			 marine species; and
				(B)the operation of
			 any installation, facility, or structure in the exclusive economic zone for the
			 purposes of propagation and rearing, or attempted propagation and rearing, of
			 marine species.
				(17)Offshore
			 aquaculture facilityThe term offshore aquaculture
			 facility means—
				(A)a structure,
			 installation, or other complex placed, in whole or in part, for the purposes of
			 propagation and rearing, or attempted propagation and rearing of marine species
			 in the exclusive economic zone; and
				(B)an area of the
			 seabed or the subsoil used for such placement.
				(18)Overfishing and
			 overfishedEach of the terms overfishing and
			 overfished has the meaning that term has in the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
			(19)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(20)Special
			 management zoneThe term special management zone
			 means an area managed by a State under a special area management plan, as that
			 term is defined in section 304 of the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1453).
			
